DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kusunoki et al. (US 20210098300) in view of Wang et al. (US 20210341767).
Regarding claim 1, Kusunoki discloses (Figs. 1-25F) an input/output device comprising: a display portion (113, 161); and an input portion (1842), wherein the display portion comprises a display region, wherein the display region comprises a pixel (165), wherein the pixel comprises a pixel circuit (534) and a liquid crystal element (462, 4008), wherein the liquid crystal element comprises a first electrode (4030), a second electrode (4031), a layer comprising a liquid crystal material (4008), a first alignment film (4032), and a second alignment film (4033), wherein the first alignment film comprises a region positioned between the first electrode and the layer comprising a liquid crystal material (4008), wherein the second alignment film comprises a region positioned between the second electrode and the layer comprising a liquid crystal material (4008), wherein the second electrode is provided such that an electric field is applied to the layer comprising a liquid crystal material (4008) between the first electrode and the second electrode, 
Kusunoki does not necessarily disclose the layer comprising a liquid crystal material scatters incident light with first scattering intensity when the electric field is in a first state, wherein the layer comprising a liquid crystal material scatters the incident light with second scattering intensity when the electric field is in a second state, which is higher than the electric field in the first state, wherein the second scattering intensity is 10 or more times as high as the first scattering intensity, wherein the layer comprising a liquid crystal material is stabilized by the polymer material, wherein the polymer material is a copolymer of a polyfunctional monomer and a monofunctional monomer.
Wang discloses (Figs. 1A-14) a liquid crystal material scatters incident light with first scattering intensity when the electric field is in a first state, wherein the layer comprising a liquid crystal material scatters the incident light with second scattering intensity when the electric field is in a second state, wherein the layer comprising a liquid crystal material is stabilized by the polymer material (sections 0016, 0084-0089). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the second scattering intensity be 10 or more times as high as the first scattering intensity, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. It would have been obvious to one of ordinary skill in the art before the effective filing date of the 
Regarding claim 2, Kusunoki does not necessarily disclose the sensor comprises a photoelectric conversion element, and wherein the photoelectric conversion element senses light entering through the pixel.
Wang discloses (Figs. 1A-14) the sensor comprises a photoelectric conversion element (5, 7), and wherein the photoelectric conversion element senses light entering through the pixel (sections 0058, 0066-0067). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Wang to obtain incident light intensity to control light transmittance related to a touch input.
Regarding claim 4, Kusunoki discloses (Figs. 1-25F) the display region comprises a group of pixels (161A), a different group of pixels (161B), a first scan line (GLA), a second scan line (GLB), a first signal line (SLA), and a second signal line (SLB), wherein the group of pixels are arranged in a row direction, wherein the group of pixels comprise the pixel, wherein the different group of pixels are arranged in a column direction intersecting the row direction, wherein the different group of pixels comprise the pixel, wherein the first scan line (GLA) is electrically connected to the group of pixels, wherein the second scan line (GLB) is electrically connected to the group of pixels, wherein the first signal line (SLA) is electrically connected to 
Regarding claim 5, Kusunoki discloses (Figs. 1-25F) the display portion comprises a control portion (110) and a display panel (160), wherein the control portion is supplied with image data and control data, wherein the control portion generates data on the basis of the image data, wherein the control portion generates a control signal on the basis of the control data, wherein the control portion supplies the data and the control signal (section 0071), wherein the display panel comprises the display region and a driver circuit (167, 168), wherein the display panel is supplied with the data and the control signal, wherein the driver circuit operates on the basis of the control signal, and wherein the pixel performs display on the basis of the data.
Regarding claim 6, Kusunoki discloses (Figs. 1-25F) a data processing device comprising the input/output device (100) and an arithmetic device (130), wherein the input/output device supplies sensing data and input data, wherein the input/output device comprises a sensing portion, wherein the sensing portion generates the sensing data, wherein the input portion generates the input data (sections 0465-0466), wherein the arithmetic device is supplied with the input data or the sensing data, wherein the arithmetic device generates the control data and the image data on the basis of the input data or the sensing data, and wherein the arithmetic device supplies the control data and the image data (sections 0070, 0075-0082).
Regarding claim 7, Kusunoki discloses (Figs. 1-25F) the arithmetic device comprises an artificial intelligence portion, wherein the artificial intelligence portion is supplied with the input data or the sensing data, and wherein the artificial intelligence portion infers the control data on the basis of the input data or the sensing data (sections 0061, 0078-0079).
.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the input/output device of claim 3, in particular the limitations of the pixel circuit is electrically connected to the liquid crystal element, wherein the pixel circuit comprises a first switch, a second switch, a first capacitor, a second capacitor, a node, and a conductive film, wherein the first switch comprises a first terminal supplied with a first signal, wherein the first switch comprises a second terminal electrically connected to the node, wherein the first capacitor comprises a first electrode electrically connected to the node, wherein the first capacitor comprises a second electrode electrically connected to the conductive film, wherein the second switch comprises a first terminal supplied with a second signal, wherein the second switch comprises a second terminal electrically connected to a first electrode of the second capacitor, and wherein the second capacitor comprises a second electrode electrically connected to the node.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES S CHANG/Primary Examiner, Art Unit 2871